DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, claims 11-16 in the reply filed on 07/15/2021 is acknowledged.  The traversal is on the ground(s) that searching all claims would not be a serious burden.  This is not found persuasive because searching all of the claims would require searching in numerous different classes and subclasses, as well as a different searching focus depending on whether the product or processes are being searched.  Thus, the search would pose an undue burden on the Office.
        The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/26/2019.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "wherein said labeled biomolecule" in line 1.  Claim 13 is dependent on claim 11 which recites “comprising the compound of claim 1 attached to “a biomolecule” and not “a labeled biomolecule”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devoogdt et al. (US 2016/0030606).
Devoodgt discloses a pharmaceutical composition comprising polypeptides essentially consisting of at least one heavy chain variable domain of a heavy chain antibody (VHH) or functional fragments thereof, wherein said VHH or functional fragment thereof specifically binds to a target protein that is present on and/or specific for a solid tumor or cancer cell, e.g., HER2 and the uses of such radio-labelled antibody fragments or polypeptides for prophylactic and/or therapeutic purposes, in particular for .

Claim(s) 11-13  and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalutsky et al. (US 2016/0-74541).
Zalutsky discloses a prosthetic compounds that are effective for radiolabeling biomolecules with 18F. Representative biomolecules include antibodies (e.g., monoclonal antibodies (mAbs) and nanobodies (single domain antibodies; sdAbs)), antibody fragments, and peptides that may have an affinity for particular types of cells, such as cancer cells. The prosthetic compounds include (i) a succinimidyloxycarbonyl moiety, (ii) a radioactive moiety bearing 18F, and (iii) a charged moiety, i.e., a moiety that is charged under the physiological conditions of the internal cell environment 

                                                      
    PNG
    media_image1.png
    209
    245
    media_image1.png
    Greyscale
 (abstract).  The biomolecule may be coupled directly or through an oligopeptide intermediate (0009).  6 M-1 or more, preferably 108 M-1 or more. Cell surface receptors or antigens can be internalized either with or without a bound biomolecule. An example of an internalizing receptor is the epidermal growth factor receptor (EGFR), which is internalized by the process of receptor-mediated endocytosis. Other examples of internalizing receptors, which can serve as targets for biomolecules, include HER2, and the tumor-specific mutant EGFRvIII (0036). In one embodiment includes a biomolecule that can also be a synthetic polypeptide which specifically binds to a cell surface antigen. For example, the biomolecule can be a synthetic polypeptide comprising at least a portion of an immunoglobulin light chain variable region and at least a portion of an immunoglobulin heavy chain variable region, as described in U.S. Pat. No. 5,260,203 or as otherwise known in the art. Additional disclosure includes that the untagged monovalent heavy chain variable domain derived from a heavy chain antibody (VHH), or a functional fragment thereof, specifically binds to a target protein that is present on a cancer cell or a solid tumor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zalutsky et al. (US 2016/0-74541) in view of Devoogdt et al. (US 2016/0030606).
Zalutsky discloses a prosthetic compounds that are effective for radiolabeling biomolecules with 18F. Representative biomolecules include antibodies (e.g., monoclonal antibodies (mAbs) and nanobodies (single domain antibodies; sdAbs)), antibody fragments, and peptides that may have an affinity for particular types of cells, such as cancer cells. The prosthetic compounds include (i) a succinimidyloxycarbonyl moiety, (ii) a radioactive moiety bearing 18F, and (iii) a charged moiety, i.e., a moiety that is charged under the physiological conditions of the internal cell environment 

                                                      
    PNG
    media_image1.png
    209
    245
    media_image1.png
    Greyscale
 (abstract).  The biomolecule may be coupled directly or through an oligopeptide intermediate (0009).  6 M-1 or more, preferably 108 M-1 or more. Cell surface receptors or antigens can be internalized either with or without a bound biomolecule. An example of an internalizing receptor is the epidermal growth factor receptor (EGFR), which is internalized by the process of receptor-mediated endocytosis. Other examples of internalizing receptors, which can serve as targets for biomolecules, include HER2, and the tumor-specific mutant EGFRvIII (0036). Additional disclosure includes that a biomolecule can also be a synthetic polypeptide which specifically binds to a cell surface antigen. For example, the biomolecule can be a synthetic polypeptide comprising at least a portion of an immunoglobulin light chain variable region and at least a portion of an immunoglobulin heavy chain variable region, as described in U.S. Pat. No. 5,260,203 or as otherwise known in the art.
Zalutsky fails to discloses biomolecule VHH targeting to HER2. 	
Devoodgt discloses a pharmaceutical composition comprising polypeptides essentially consisting of at least one heavy chain variable domain of a heavy chain antibody (VHH) or functional fragments thereof, wherein said VHH or functional fragment thereof specifically binds to a target protein that is present on and/or specific for a solid tumor or cancer cell, e.g., HER2 (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate VHH antibody that bind to target HER2 into Zalutsky’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Devoodgt teaches that VHH has high tumor uptake or cancer cell uptake values, low healthy tissue uptake values, low overall biodistribution . 

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.